Citation Nr: 0801111	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of adenocarcinoma of the prostate, 
status post radical prostatectomy, to include restoration of 
a 100 percent rating.  

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities secondary to 
the service-connected disability of degenerative arthritis of 
the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1967 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2003, April 2004, and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

1.  An August 2003 rating decision established service 
connection for adenocarcinoma of the prostate, status post 
radical prostatectomy, and a 100 percent evaluation was 
assigned, effective from August 1, 2003 during active 
malignancy or antineoplastic therapy.  This decision and the 
notice that accompanied it notified the veteran that he would 
be afforded a future examination to determine the severity of 
his service-connected residuals of adenocarcinoma of the 
prostate.  

2.  Following a March 2004 VA examination to determine the 
severity of his service-connected residuals of adenocarcinoma 
of the prostate, an April 2004 rating decision proposed to 
reduce the rating for these residuals from 100 percent to 20 
percent; the veteran was notified of this proposal in May 
2004. 

3.  As the March 2004 VA genitourinary examination did not 
describe any local recurrence of prostate cancer or 
metastasis and the veteran reported urinating five to six 
times per day during the day and at least two times per 
night, an August 2004 rating decision reduced the rating for 
the veteran's residuals of adenocarcinoma of the prostate to 
20 percent, effective November 1, 2004.  

4.  The veteran has reported post-void leakage and stress 
incontinence which requires changing absorbent materials 
between two to four times per day.  

5.  Peripheral neuropathy of the bilateral lower extremities 
is not causally related to or aggravated by the veteran's 
service-connected degenerative arthritis of the lumbar spine, 
nor is it related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of adenocarcinoma of the prostate, status post 
radical prostatectomy are not met.  38 C.F.R. §§ 3.105(e), 
4.115b, Diagnostic Code 7528 (2007).  

2.  The criteria for a 40 percent disability rating effective 
from November 1, 2004, for residuals of adenocarcinoma of the 
prostate, status post radical prostatectomy are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.115b, Diagnostic Code 7528 (2007).    

3.  Peripheral neuropathy of the bilateral lower extremities 
is not proximately due to or the result of the veteran's 
service-connected degenerative arthritis of the lumbar spine 
and was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 100 percent evaluation for 
adenocarcinoma of the prostate, status post radical 
prostatectomy was improperly reduced to a 20 percent rating 
effective November 1, 2004.  In addition, the veteran seeks a 
disability rating in excess of 20 percent for his service-
connected residuals of adenocarcinoma of the prostate, as the 
current rating does not accurately reflect the severity of 
his symptoms.  He also seeks service connection for 
peripheral neuropathy of the bilateral lower extremities; 
which he contends developed secondary to his service-
connected lumbar spine disability.  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

This appeal arose from an initial evaluation following a 
claim for service connection.  Obviously, therefore, the 
claim the veteran made was not only substantiated, it was 
proven.  Therefore, the purposes of the notice requirements 
set forth above have been satisfied.  With respect to the 
notice requirements regarding the issue of a restoration of a 
100 percent rating for residuals of adenocarcinoma of the 
prostate, those were satisfied by letter dated in May 2004.  
The veteran was also provided requisite notice with regard to 
his claim for a rating in excess of 20 percent and the claim 
for service connection in December 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided to the veteran in 
a letter dated March 2006. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's VA 
outpatient treatment records.  The appellant has submitted 
private medical records and lay statements in support of his 
claim, and was provided an opportunity to set forth his 
contentions during a May 2005 hearing before a decision 
review officer.  The appellant also was afforded numerous VA 
medical examinations.  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, private 
and VA outpatient treatment records, lay statements, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Reduction of 100 Percent Rating for Adenocarcinoma of 
Prostate 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Thereafter, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id. 

The provisions of 38 C.F.R. § 3.105 set out that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires. 38 C.F.R. §§ 3.105(e).

As previously noted, Diagnostic Code 7528 provides that the 
residuals of malignant neoplasms of the genitourinary system 
be rated as either voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115a states that 
voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding.  A 60 percent rating is 
assigned for disability requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  A 40 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed two to four times per day.  A 20 percent 
rating is assigned for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day. 

According to the criteria for urinary frequency listed in 
38 C.F.R. § 4.115a, a maximum 40 percent rating is assigned 
for disability resulting in a daytime voiding interval of 
less than one hour or awakening to void five or more times 
per night.  A 20 percent rating is assigned for disability 
resulting in daytime voiding interval between one and two 
hours or awakening to void three to four times per night.  

The criteria for renal dysfunction pursuant to 38 C.F.R. 
§ 4.115a are inapplicable, as there is no medical evidence 
that the veteran's residuals of prostate adenocarcinoma have 
manifested in renal dysfunction. 

With the above criteria in mind, the relevant history will be 
summarized.  Following receipt of a claim in April 2003, by 
rating decision dated August 2003, service connection was 
granted for adenocarcinoma of the prostate, status post 
radical prostatectomy, effective April 14, 2003.  A 100 
percent rating was assigned. 

Following a March 2004 VA examination which demonstrated no 
local reoccurrence of cancer or metastasis, an April 2004 
rating decision proposed to reduce the rating for residuals 
of prostate cancer from 100 percent to 20 percent, effective 
September 1, 2004.  The veteran was informed of this proposal 
by letter dated in May 2004.  Following receipt of additional 
submissions from the veteran, the reduction in rating was 
formally accomplished in an August 2004 rating action, 
effective from November 1, 2004.  

The reduction in the 100 percent rating for residuals of 
prostate cancer was proper. As required by Diagnostic Code 
7528 and 38 C.F.R. § 3.105(e), the reduction followed a VA 
examination and notice by proposed rating reduction.  The 
reduction was also well-supported by the clinical evidence 
described above, in particular the March 2004 VA examination 
which did not reflect evidence of a reoccurrence or 
metastasis of the cancer.  There is otherwise no clinical 
evidence demonstrating a recurrence or metastasis of prostate 
cancer.

Turning now to whether the 20 percent rating best reflects 
the veteran's impairment, the Board notes initially that the 
veteran's claimed residual disabilities are voiding and 
erectile dysfunction.  The veteran withdrew his claim for 
special monthly compensation for the loss of use of a 
creative organ in March 2005; therefore, an increased 
evaluation for erectile dysfunction is not at issue. 

The veteran underwent a VA genitourinary examination in March 
2004, at which time he reported urinary frequency five to six 
times during the day and at least twice at night.  There was 
no dysuria or hesitancy, however, he reported post-void 
dribbling and stress incontinence with urgency.  The veteran 
stated that he wets himself at least once or twice per day.  
Although he reported wearing absorbent materials for seven 
months after his radical prostatectomy, the examiner's report 
is unclear regarding whether the veteran was wearing 
absorbent materials during the examination.  There was no 
history of renal colic, bladder stones, acute nephritis, or 
urinary tract disease.  

In a June 2004 written statement, the veteran reported that 
the information gathered during the March 2004 examination 
was inaccurate.  He indicated that he urinates more than five 
times per day, although he did not provide a specific voiding 
interval.  In addition, he reported changing absorbent 
materials at least four or five times per day due to post-
void dribbling and stress incontinence.  The veteran also 
stated that he usually wakes to void more than twice per 
night, and occasionally wakes as often as five times per 
night.  

The veteran underwent a subsequent VA examination in August 
2005.  He reported a daytime voiding interval of between one 
hour and one and one half hours.  He stated that he wakes at 
least two or three times per night to urinate.  He reported 
post-void dribbling and stress incontinence which required 
changing absorbent materials two or three times per day, and 
stated that he wears absorbent materials at night as well.  
He reported incidents of stress incontinence at least two to 
three times per day.  The veteran denied the use of a 
catheter or other appliance.  

Following a careful review of the evidence, the Board finds 
that this disability warrants a 40 percent evaluation under 
Diagnostic Code 7528.  In reaching this conclusion, the Board 
notes the veteran has consistently attested to stress 
incontinence and post-void dribbling which necessitates that 
he change his absorbent materials between two and four times 
per day.  Thus, with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the criteria for a 
40 percent initial disability rating for residuals of 
adenocarcinoma of the prostate, status post radical 
prostatectomy, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.115b; Gilbert, supra.

A rating in excess of 40 percent for residuals of 
adenocarcinoma of the prostate is not warranted.  In this 
regard the veteran has not submitted competent lay or medical 
evidence which indicates that his disability manifests in 
voiding dysfunction that requires the use of an appliance or 
changing absorbent materials more than four times per day.  
As previously noted, there also is no clinical evidence that 
the veteran's disability has manifested in renal dysfunction 
such as to warrant a 60 percent rating under the criteria 
enumerated at 38 C.F.R. § 4.115(b). As such, a rating in 
excess of 40 percent may not be assigned.

As a final point, the Board finds that there is no objective 
evidence of any symptoms of the veteran's service-connected 
residuals adenocarcinoma of the prostate, status post radical 
prostatectomy, that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Service connection may also be granted on a direct basis for 
disabilities resulting from a disease or injury incurred in 
or aggravated by service.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

A review of the veteran's service medical records reflects no 
complaints of, or treatment for, a neurological abnormality 
of either lower extremity, to include peripheral neuropathy.  
The first indication of a disability is a July 2002 
electromyelograph (EMG) report, which reflects a diagnosis of 
peripheral neuropathy of the bilateral lower extremities.  
The physician's impression was that the veteran's condition 
was "heredo familial" with a "very slow progression." 

The veteran underwent a VA compensation and pension 
examination in November 2003; at which time he reported a 
history of numbness on the anterior aspect of his right 
thigh, the ball of the right foot, and the toes of the right 
foot.  He also reported occasional numbness in the left thigh 
and the toes of the left foot.  On examination, pinprick and 
light touch were diminished on the inferior aspect of the 
right thigh.  An EMG confirmed a current diagnosis of 
peripheral neuropathy in both lower extremities.  In February 
2004 a VA examiner concluded that the veteran's peripheral 
neuropathy was not related to the degenerative disc disease 
of his lumbar spine. 

A supplemental VA medical opinion was obtained in November 
2004.  The examiner explained that degenerative arthritis 
causes neuropathy by mechanical compression of the nerve 
roots.  After reviewing a December 2003 EMG which revealed 
that the veteran's paraspinal muscles were unaffected, the 
examiner concluded there was no evidence of mechanical 
compression.  The examiner further noted that the December 
2003 EMG revealed evidence of axonal peripheral neuropathy, 
which is not known to be caused by degenerative arthritis.  
The examiner concluded that the veteran's peripheral 
neuropathy was neither related to nor aggravated by his 
service-connected degenerative arthritis of the lumbar spine.  

Given the foregoing, the overall weight of the evidence is 
against a finding of service connection for bilateral 
peripheral neuropathy either caused or aggravated by the 
veteran's service-connected lumbar spine disability.  After 
performing a clinical evaluation and reviewing the veteran's 
medical history, a VA examiner concluded the veteran's 
neurological disorder was not related to his service-
connected lumbar spine disability.  This opinion was 
reiterated by another VA examiner in November 2004, after 
review of the veteran's claim folder. There is no 
contradictory opinion which provides a nexus between the 
veteran's current disability and service.  In fact, the 
veteran's private physician concluded that his bilateral 
peripheral neuropathy was of a familial or hereditary origin.    

The Board has considered the criteria for direct service 
connection; however, there is no clinical evidence of 
symptoms manifested in service which were subsequently 
diagnosed as bilateral peripheral neuropathy after separation 
from service.  Further, although the veteran was exposed to 
herbicides while in Vietnam, he is not entitled to 
presumptive service connection.  In this regard, the medical 
evidence of record reflects a current diagnosis of axonal 
peripheral neuropathy.  Since the veteran's symptoms did not 
appear within weeks or months of herbicide exposure, and have 
not resolved within two years of onset, they do not meet the 
legal definition of acute and subacute peripheral neuropathy.  
Pursuant to 38 C.F.R. § 3.309, the veteran does not meet the 
criteria for service connection for acute or subacute 
peripheral neuropathy due to herbicide exposure. 

The veteran has attributed his bilateral peripheral 
neuropathy to nerve root compression caused by his service-
connected lumbar spine disability.  The Board acknowledges 
that the veteran is competent to give evidence about his 
experience, including his current symptoms. See e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Further, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition. See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Without 
specialized medical expertise, the veteran's opinion 
regarding the etiology of his claimed disability is not 
credible.  

The Board has carefully reviewed the record in depth and has 
been unable to identify a basis upon which the veteran's 
claim for service connection may be granted. Where the 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the veteran's claims 
for service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to restoration of a 100 percent rating for 
residuals of adenocarcinoma of the prostate, status post 
radical prostatectomy is denied.  

Entitlement to a 40 percent disability rating for residuals 
of adenocarcinoma of the prostate, status post radical 
prostatectomy is granted effective November 1, 2004, subject 
to regulations governing the payment of monetary awards.  

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities claimed as secondary to 
the service-connected disability of degenerative arthritis of 
the lumbar spine is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


